                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CEDRIC WEBB                                                          CIVIL ACTION

VERSUS
                                                                     NO. 18-1076-JWD-RLB
WELLS FARGO HOME
MORTGAGE, INC.

                                             NOTICE

       Please take notice that the attached Magistrate Judge’s Report has been filed with the
Clerk of the United States District Court.

        In accordance with 28 U.S.C. § 636(b)(1), you have fourteen (14) days after being served
with the attached Report to file written objections to the proposed findings of fact, conclusions of
law and recommendations therein. Failure to file written objections to the proposed findings,
conclusions, and recommendations within 14 days after being served will bar you, except upon
grounds of plain error, from attacking on appeal the unobjected-to proposed factual findings and
legal conclusions of the Magistrate Judge which have been accepted by the District Court.

    ABSOLUTELY NO EXTENSION OF TIME SHALL BE GRANTED TO FILE
WRITTEN OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT.



       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CEDRIC WEBB                                                          CIVIL ACTION

VERSUS
                                                                     NO. 18-1076-JWD-RLB
WELLS FARGO HOME
MORTGAGE, INC.

             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Before the Court is Wells Fargo Bank, N.A.’s (“Wells Fargo”) Motion to Dismiss. (R.

Doc. 5). The Motion is opposed. (R. Doc. 9). Wells Fargo has filed a Reply. (R. Doc. 11).

I.     Background

       On or about November 8, 2018, Cedric Webb (“Plaintiff”) initiated this pro se action

naming “Wells Fargo Home Mortgage” as the sole defendant. (R. Doc. 1-5). The action

concerns Plaintiff’s request for a modification of a 30-year mortgage on an unidentified piece of

property two years after the mortgage was obtained in February of 2012. (R. Doc. 1-5 at 1).

        Plaintiff raises two “complaints” and one “count” in his Petition. Plaintiff alleges in his

first “complaint” that Wells Fargo Home Mortgage falsely informed him that the USDA Rural

Development Loan Department denied a loan modification that was actually never submitted to

the USDA for approval. (R. Doc. 1-5 at 1-2). Plaintiff alleges in his second “complaint” that in

2017 he hired Prestige Home Solutions (“Prestige”) to proceed with a loan modification on his

behalf but Wells Fargo Home Mortgage informed Prestige that it would not offer a loan

modification and would instead continue with sale and foreclosure of Plaintiff’s property. (R.

Doc. 1-5 at 2-3). Under a single “count” titled “Negligence,” Plaintiff alleges that Wells Fargo

Home Mortgage violated the following: (a) “A series of Truth in Lending laws”; (b) “Unfair

Mortgage Practices”; (c) “Dual Tracking Laws”; (d) the Real Estate Settlement Procedures Act


                                                 1
(“RESPA”); (e) “Evaluation of a Loss Mitigation Application”; (f) “Evaluation of Incomplete

Loss Mitigation Application”; and (g) “Loss Mitigation Option denial.” (R. Doc. 1-5 at 3).

Plaintiff seeks “a temporary restraining order on all foreclosure, seizure and Sheriff’s Sale

activities,” “compensatory damages of $250,000 for the loss of his home, having to file

bankruptcy, and stress induced by the defendant’s actions under their unfair mortgage practices,”

and an award of attorney’s fees and costs. (R. Doc. 1-5 at 3-4). Wells Fargo represents that no

foreclosure on the home has occurred. (R. Doc. 5-1 at 9).

       On November 13, 2018, the State Court stayed the Sheriff’s Sale scheduled to occur the

next day. (R. Doc. 1-7).

       Wells Fargo Bank, N.A. (“Wells Fargo”) removed this action on January 7, 2019,

asserting that this Court has both diversity jurisdiction and federal question jurisdiction. (R. Doc.

1). Wells Fargo asserts that “Wells Fargo Home Mortgage no longer exists as a separate and

independent legal entity, having been merged into Wells Fargo Bank, N.A. in 2004, and is a

division of Wells Fargo Bank, N.A.” (R. Doc. 1 at 1 n.1).

       Well Fargo filed the instant Motion to Dismiss on January 7, 2019. (R. Doc. 5). The

district judge referred the Motion to Dismiss to the undersigned on July 3, 2019. (R. Doc. 12).

II.    Arguments of the Parties

       Wells Fargo argues that the instant action should be dismissed in its entirety for failure to

state a claim. (R. Doc. 5). First, Wells Fargo argues that Plaintiff has failed to state a claim

under RESPA because Plaintiff did not cite any specific RESPA provisions that Wells Fargo

allegedly violated and does not otherwise allege that he submitted a completed application 37

days before a foreclosure sale, a required element for the “dual tracking” claim. (R. Doc. 5-1 at

4-7). Second, Wells Fargo argues that Plaintiff’s RESPA claim must fail because Plaintiff has

not alleged any actual damages as a result of the RESPA violation. (R. Doc. 5-1 at 7-9). Third,

                                                  2
Wells Fargo argues that Plaintiff’s negligence claim must be dismissed as barred under the

Louisiana Credit Agreement Statute and for failure to plead the elements of a negligence claim.

(R. Doc. 5-1 at 9-12). Finally, Wells Fargo argues that all of the additional claims raised by

Plaintiff must be dismissed as they are unaccompanied by allegations of supporting facts,

damages, or legal theories. (R. Doc. 5-1 at 12).

         In opposition, Plaintiff primarily reiterates the allegations in the Petition, but also adds

certain dates and references to 12 C.F.R. 1024.41. (R. Doc. 9). Plaintiff now states, with respect

to his first “complaint,” that his February 2014 loan modification application was extended by

“10 MONTHS” in light of the USDA approval process and that he is seeking recovery for

violations of the foregoing RESPA regulations and “unfair mortgage lending practices.” (R. Doc.

9 at 4). Plaintiff further states, with respect to his second “complaint,” that he attempted his

second loan modification in December 2017, and seeks recovery for “dual tracking.” (R. Doc. 9

at 5).

         In reply, Wells Fargo argues that any RESPA claims brought by Plaintiff concerning the

2014 loan modification application are time-barred in light of RESPA’s three-year limitations

period. (R. Doc. 11 at 2). Wells Fargo further argues that Plaintiff has still not alleged sufficient

facts in support of a RESPA violation and, instead, merely referenced the RESPA implementing

regulation. (R. Doc. 11 at 3). Finally, Wells Fargo argues that Plaintiff has abandoned his claims

to the extent he did not address Wells Fargo’s arguments. (R. Doc. 11 at 4-5).

III.     Law and Analysis

         A.     Legal Standards

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the legal

standard set forth in Rule 8, which requires “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a Rule 12(b)(6)

                                                    3
motion, a pleading’s language, on its face, must demonstrate that there exists plausibility for

entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). “Determining

whether a complaint states a plausible claim for relief [is] . . . a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). In determining whether it is plausible that a pleader is entitled to relief, a

court does not assume the truth of conclusory statements, but rather looks for facts which support

the elements of the pleader’s claim. Twombly, 550 U.S. at 557. Factual assertions are presumed

to be true, but “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” alone are not enough to withstand a 12(b)(6) motion. Iqbal, 556 U.S. at 678.

        Pro se pleadings are to be held “to less stringent standards than formal pleadings drafted

by lawyers.” See Haines v. Kerner, 404 U.S. 519, 520 (1972); see also SEC v. AMX, Int'l, Inc., 7

F.3d 71, 75 (5th Cir. 1993) (recognizing the established rule that this court “must construe [a pro

se plaintiff’s] allegations and briefs more permissively”). Furthermore, in most circumstances, a

court should allow a plaintiff at least one chance to amend the complaint under Rule 15(a) before

dismissing the action with prejudice. See Great Plains Trust Co. v. Morgan Stanley Dean Witter

& Co., 313 F.3d 305, 329 (5th Cir. 2002) (plaintiffs generally given one chance to amend before

dismissal unless “it is clear that the defects are incurable”). However, a court should deny leave

to submit futile amendments that are “insufficient to state a claim.” Jamieson v Shaw, 772 F.2d

1205, 1209 (5th Cir. 1985).

        B.      Dismissal of Plaintiff’s Claims

        Even when held to less stringent standards in light of Plaintiff’s pro se status, the

allegations in the Petition fail to meet the pleading standards of Rule 8(a) of the Federal Rules of

Civil Procedure. Plaintiff alleges that he requested mortgage assistance directly from Wells

Fargo in February of 2014, with respect to an unidentified piece of property. Plaintiff also

                                                   4
references various sources of law and legal concepts that he alleges were violated. These

conclusory allegations are insufficient to state a claim.

       Plaintiff’s “negligence” claim fails to raise any factual allegations with respect to the

various elements required to recover for negligence, including “1) the existence of a duty to

conform one’s behavior to a specific standard; 2) the defendant failed to conform to that duty; 3)

the conduct was a cause in fact of the plaintiff’s injuries; 4) the conduct was a legal cause of the

plaintiff’s injuries; and that 5) actual damages resulted.” Barnes v. Bass, 933 So. 2d 241, 244 (La

Ct. App. 2006). Plaintiff has not alleged what duties were owed to Plaintiff by Wells Fargo, how

Wells Fargo breached any such duties, whether Wells Fargo was the cause of the breach, and

what damages Plaintiff suffered as a result of the breach. Furthermore, Plaintiff has not

responded to Wells Fargo’s arguments that any negligence claim is barred by the Louisiana

Credit Agreement Statute, which requires a written agreement for an action for damages on a

credit agreement. See La. R.S. 6:1122. Plaintiff has not alleged that he and Wells Fargo entered

into a written agreement with respect to loan modification. Plaintiff’s negligence claim fails for

the foregoing reasons.

       In addition to any general negligence claim, Plaintiff also provides a laundry list of

alleged violations concerning various sources of law and legal concepts: (a) “A series of Truth in

Lending laws”; (b) “Unfair Mortgage Practices”; (c) “Dual Tracking Laws”; (d) the Real Estate

Settlement Procedures Act (“RESPA”); (e) “Evaluation of a Loss Mitigation Application”; (f)

“Evaluation of Incomplete Loss Mitigation Application”; and (g) “Loss Mitigation Option

denial.” (R. Doc. 1-5 at 3). Plaintiff does not state any specific facts in support of these alleged

violations, including how the various sources of law and legal concepts were violated. With the

exception of the RESPA and dual-tracking claims, Plaintiff’s opposition sheds no light on the

nature of these claims or how recovery is possible on these claims. The Court finds these alleged

                                                  5
violations to be the exact type of “unadorned, the-defendant-unlawfully-harmed-me

accusation[s]” that do not meet the requirements of Rule 8(a). See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555).

       Having concluded that Plaintiff’s other claims fail, the Court turns to Plaintiff’s

allegations with respect to RESPA and dual-tracking. Plaintiff does not identify any specific

regulations or provisions in RESPA under which he is seeking relief. While not referenced in

the Complaint, it appears that Plaintiff is seeking to raise a claim under 12 U.S.C. § 2605(e),

which establishes a duty of a loan servicer to respond to borrower inquiries. It further appears

that Plaintiff is seeking to allege that Wells Fargo has violated 12 C.F.R. § 1024.41, which

provides instructions on loss mitigation procedures, by initiating foreclosure proceedings in

violation of the procedures in that regulation. It also appears that Plaintiff is asserting a “dual

tracking” claim in light of 12 C.F.R. § 1024.41.

       Plaintiff asserts in his opposition that Wells Fargo violated 12 C.F.R. 1024.41(c)(2)(i)-

(iv) and 12 C.F.R. 1024.41(d). Subsections (c) and (d) address evaluation of loss mitigation

applications and denial of loan modification options. Plaintiff does not allege any specific facts

with respect to the substance of his loan modification request, including what documents were

included and whether it was complete. Furthermore, a servicer need not comply with the

requirements of 12 C.F.R. 1024.41 with respect to a borrower’s loss mitigation application where

“the servicer has previously complied with the requirements of this section for a complete loss

mitigation application submitted by the borrower and the borrower has been delinquent at all

times since submitting the prior complete application.” 12 C.F.R. 1024.41(i). Plaintiff appears to

now assert that he submitted a complete loss mitigation application in 2014. But in the Petition,

Plaintiff fails to allege that his 2017 loan modification application was his first complete loss

mitigation application or that he became current on his payments after Wells Fargo considered

                                                   6
the 2014 application. Accordingly, Plaintiff’s RESPA claim is to dismissal. See Ruiz v.

PennyMac Loan Servs., LLC, 2018 WL 4772410, at *2 (N.D. Tex. Oct 3, 2018).

       “While the term ‘dual tracking’ is mentioned nowhere in the regulation, § 1024.41

provides for the prohibition of initiating foreclosure proceedings while a complete loss

mitigation application is considered or, if foreclosure is already initiated, prohibits moving for

final foreclosure judgment.” Satterfeal v. LoanCare, LLC, No. 18-1021-JWD-EWD, 2019 WL

2857993, at *4 (M.D. La. July 2, 2019) (citing 12 C.F.R. § 1024.41(f)(2), (g)). “The regulation

imposes duties on servicers who ‘receive[ ] a complete loss mitigation application more than 37

days before a foreclosure sale.’” Christiana Tr. v. Riddle, 911 F.3d 799, 802 (5th Cir. 2018)

(quoting 12 C.F.R. § 1024.41(c)(1)). “When a servicer receives such an application, the servicer

must—within thirty days of receiving the application—'evaluate the borrower for all loss

mitigation options available to the borrower’ and ‘provide the borrower with a notice . . . stating

the servicer’s determination of which loss mitigation options, if any, it will offer the

borrower[.]’” Id.

       Plaintiff does not allege any specific date on which he submitted a complete application

or when a foreclosure sale was scheduled. Plaintiff’s opposition to the instant motion does not

shed any light on this omission. Without these allegations, Plaintiff cannot state a claim for dual

tracking under RESPA. Gresham v. Wells Fargo Bank, N.A., 642 F. App'x 355, 359 (5th Cir.

2016) (“Here, Gresham did not plead, nor is there any evidence, that he submitted a complete

loss mitigation application more than 37 days before the April 1, 2014 foreclosure sale. The

district court therefore correctly concluded that Gresham failed to put forth any factual content to

support its claim that Wells Fargo violated dual tracking rules.”); Forscht v. Select Portfolio

Servicing, Inc., No. 17-2659, 2018 WL 1757610, at *2 (S.D. Tex. Apr. 12, 2018) (“Without



                                                  7
some factual allegations on when a plaintiff submitted a complete loss mitigation application, a

[dual-tracking] claim does not rise beyond a speculative level.”)

         Furthermore, Plaintiff’s claims pertaining to his 2014 application appear time-barred in

light of the allegations in the Petition. The statute of limitations for a claim under 12 U.S.C. §

2605 is three years. See 12 U.S.C. § 2614; see Haase v. Countrywide Home Loans, Inc., 748 F.3d

624, 629 (5th Cir. 2014). Here, the final conduct with respect to the February 2014 loan

mortgage application appears to be the denial of the loan modification eight months later. The

Petition was filed on or about November 8, 2018. Given the facts alleged in the Petition, it

appears that Plaintiff’s claim with respect to the February 2014 loan mortgage application is

time-barred. In his opposition, however, Plaintiff asserts that the loan modification process was

extended “10 months” to December [2014].1 (R. Doc. 9 at 4). It is unclear what 10-month period

to which Plaintiff is referring.

         Finally, Plaintiff’s claims under RESPA fail because he has not alleged any actual

damages resulting from the alleged RESPA violations. See Whittier v. Ocwen Loan Servicing,

L.L.C., 594 F. App’x 833, 836 (5th Cir. 2014) (“To recover, a claimant must show that actual

damages resulted from a RESPA violation.”) (citing 12 U.S.C. § 2605(e),(f)). “In order to

establish actual damages under RESPA, a plaintiff must demonstrate that defendant’s breach

proximately caused the alleged damages.” Payne v. Seterus Inc., No. 16-0203, 2016 WL

4521659, at *6 (W.D. La. Aug. 26, 2016). “While courts have interpreted this requirement

liberally, the loss alleged must be related to the RESPA violation itself.” Hopson v. Chase Home

Fin. LLC, 14 F. Supp. 3d 774, 788 (S.D. Miss. Apr. 11, 2014) (quoting Hensley v. Bank of New

York Mellon, 2011 WL 4084253, at *3-4 (E.D. Cal. Sept. 13, 2011)). Plaintiff seeks “a

1
  Plaintiff’s opposition indicates that this 10-month time period in connection to the February 2014 application was
therefore extended to December 2018. The Court assumes that this is a typographical error and notes this lawsuit
was even filed prior to December 2018.
                                                          8
temporary restraining order on all foreclosure, seizure and Sheriff’s Sale activities,”

“compensatory damages of $250,000 for the loss of his home, having to file bankruptcy, and

stress induced by the defendant’s actions under their unfair mortgage practices,” and an award of

attorney’s fees and costs. (R. Doc. 1-5 at 3-4). Plaintiff has not alleged that the damages suffered

from the loss of his home and filing bankruptcy are causally related to the alleged RESPA

claims, as opposed to other financial issues. Furthermore, “damages in the form of attorney’s

fees and mental anguish are insufficient to meet the requirement that the plaintiff must have

suffered actual damages as a result of the defendant’s RESPA violations.” Henderson v. Wells

Fargo Bank, N.A., 974 F. Supp. 2d 993, 1019 (N.D. Tex. 2013).

       Based on the foregoing, Plaintiff’s claims are subject to dismissal in their entirety.

       C.      Leave to Amend

       Despite the shortcomings outlined above, courts are encouraged to grant leave to amend

the complaint once to cure such deficiencies before dismissing a lawsuit with prejudice. See Hart

v. Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (“Although a court may dismiss [a

deficient] claim, it should not do so without granting leave to amend, unless the defect is simply

incurable or the plaintiff has failed to plead with particularity after being afforded repeated

opportunities to do so.”). Wells Fargo anticipates that the Court may grant leave to amend the

Petition. (R. Doc. 11 at 5 n.5). Given the record, and Plaintiff’s pro se status, the Court finds it

appropriate to grant Plaintiff leave to file an amended complaint should he wish to cure the

foregoing deficiencies.




                                                  9
IV.    Conclusion

       For the foregoing reasons,

       IT IS RECOMMENDED that Wells Fargo’s Motion to Dismiss (R. Doc. 5) be

GRANTED, and the claims of Plaintiff against Wells Fargo be DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER RECOMMENDED that Plaintiff be ordered to file an amended

complaint within 21 days of the Court’s ruling to the extent Plaintiff wishes to cure the

deficiencies outlined above. Should Plaintiff decline to file an amended complaint, his claims

should be dismissed with prejudice.

       IT IS FURTHER RECOMMENDED that Wells Fargo Home Mortgage be replaced by

Wells Fargo Bank, N.A. as a defendant in this action, and that the Clerk of Court be directed to

reflect this change on the docket sheet.

       Signed in Baton Rouge, Louisiana, on August 29, 2019.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                10
